Per Cubiam.
We think that the case of the Union Trust Co. v. Olmsted (102 N. Y., 729; 2 N. Y. State R., 506), is an express authority in support of the conclusion to which this court arrived upon the argument of this appeal. The parties by their agreement having determined the method by which a conveyance of the property situated out of the state might be made upon the foreclosure of the mortgage, this court should not intervene to make a different or ether contract between the parties.
Motion for reargument denied, with ten dollars costs.